              Case 2:19-cv-00644-RAJ Document 124 Filed 11/16/20 Page 1 of 2




                                                           THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
                                                           Case No. 2:19-cv-00644-RAJ
      LYNNE HOUSERMAN,
10
                                            Plaintiff,     DECLARATION OF KRISTIN W.
11                                                         SILVERMAN IN SUPPORT OF
      v.                                                   PLAINTIFF’S RESPONSE TO
12                                                         DEFENDANTS’ MOTION TO
      COMTECH TELECOMMUNICATIONS                           EXCLUDE LYNNE HOUSERMAN’S
13    CORPORATION, FRED KORNBERG, AND                      PROFFERED EXPERT GARY B.
      MICHAEL D. PORCELAIN,                                GOOLSBY
14
                                         Defendants.
15

16                                                         Noted on Motion Calendar:
                                                           November 20, 2020
17

18          I, Kristin W. Silverman, declare as follows:

19          1.     I am an attorney with Calfo Eakes LLP, and I represent Lynne Houserman in the

20   above-captioned case. I am over eighteen years of age and am competent to testify herein. I make

21   the following statements based on my personal knowledge.

22          2.     Attached as Exhibit A is a true and correct copy of the August 14, 2020 “Expert

23   Report of Gary B. Goolsby” submitted by Ms. Houserman.

24          3.     Attached as Exhibit B is a true and correct copy of the October 2, 2020 “Expert

25   Rebuttal Report of Elaine Lehnert” submitted by the defendants.

      DECLARATION OF KRISTIN W. SILVERMAN IN                                              LAW OFFICES
                                                                                     CALFO EAKES LLP
      SUPPORT OF PLAINTIFF’S RESPONSE TO                                       1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
      DEFENDANTS’ MOTION TO EXCLUDE LYNNE                                    TEL, (206) 407-2200 FAX, (206) 407-2224
      HOUSERMAN’S PROFFERED EXPERT GARY B.
      GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 1
              Case 2:19-cv-00644-RAJ Document 124 Filed 11/16/20 Page 2 of 2




 1          4.     Attached as Exhibit C is a true and correct copy of excerpts from the rough-draft

 2   transcript of the November 12, 2020 deposition of Elaine Lehnert.

 3          I declare under penalty of perjury that the foregoing is true and correct.

 4

 5          DATED this 16th day of November, 2020, at Seattle, Washington.

 6
                                                          /s Kristin W. Silverman
 7                                                        KRISTIN W. SILVERMAN
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      DECLARATION OF KRISTIN W. SILVERMAN IN                                                  LAW OFFICES
                                                                                         CALFO EAKES LLP
      SUPPORT OF PLAINTIFF’S RESPONSE TO                                           1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
      DEFENDANTS’ MOTION TO EXCLUDE LYNNE                                        TEL, (206) 407-2200 FAX, (206) 407-2224
      HOUSERMAN’S PROFFERED EXPERT GARY B.
      GOOLSBY (CASE NO. 2:19-cv-00644-RAJ) - 2
